DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 2/11/2022;8/11/2021 and 5/3/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,762,607. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 9,762,607
Claim 1:A computer implemented method comprising:
Identifying, by an advisement system,  a security incident associated with a computing environment including a plurality of computing assets;
Identifying, by the advisement system, a security action to be used to mitigate the security incident, wherein implementation of the security action involves interacting with a computing asset of the plurality of computing assets;
Identifying a connector used to interface with the computing asset;
using the connector to translate the security action into an action procedure used to perform the security action at the computing asset; and
initiating implementation of the action procedure at the computing asset.
Claim 1: A method of operating a processing system of an advisement system to implement security actions for computing environment comprising a plurality of computing assets, the method comprising:
   providing security incident information to an administrator associated with the computing environment, wherein the security incident information comprises asset identifiers 
    for assets related to a security incident and enrichment information for the security incident obtained from internal or external sources;
     in response to providing the security incident, identifying a user generated
    security action in a command language for the computing environment;
    identifying one or more computing assets related to the security action;
    obtaining hardware and software characteristic for the one or more computing assets;
    translating the security action in the command language to one or more action procedures based on the hardware and software characteristics; and
     initiating implementation of the one or more action procedures in the one or more computing assets.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method of operating a processing system of an advisement system to implement security actions for computing environment comprising a plurality of computing assets ; and only differing in that the claims of the '607 patent  explicitly recite identifying one or more computing assets related to the security action and  obtaining hardware and software characteristic for the one or more computing assets.  Thus the claims of the ‘016 patent are rendered as obvious variants of the instant claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,158,663. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10,158,663
Claim 1:A computer implemented method comprising:
Identifying, by an advisement system,  a security incident associated with a computing environment including a plurality of computing assets;
Identifying, by the advisement system, a security action to be used to mitigate the security incident, wherein implementation of the security action involves interacting with a computing asset of the plurality of computing assets;
Identifying a connector used to interface with the computing asset;
using the connector to translate the security action into an action procedure used to perform the security action at the computing asset; and
initiating implementation of the action procedure at the computing asset.
Claim 1: A method of improving security incident responses for a computing environment comprising a plurality of computing assets, the method comprising:
     in a processing system, maintaining assets configuration data for the plurality of computing assets, the asset configuration data comprising characteristic for each of the one or more computing assets;
     in response to identifying a security incident in the computing environment,
    providing, for display, security incident information related to the security incident to an administrator associated with the computing environment;
     identifying a user selection of a security action from the administrator;
    identifying one or more computing assets related to the security action;
     identifying configuration data for the one or more computing assets from the maintained asset configuration data;
     identifying one or more action procedures to support the selection based on the identified configuration data; and
     initiating implementation of the one or more action procedures in the one or more computing assets. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method of operating a processing system to implement security actions for computing environment comprising a plurality of computing assets ; and only differing in that the claims of the '663 patent  explicitly recite identifying configuration data for the one or more computing assets from the maintained asset configuration data; identifying one or more action procedures to support the selection based on the identified configuration data.  Thus the claims of the ‘663 patent are rendered as obvious variants of the instant claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application

U.S. Patent No. 10,425,440
Claim 1:A computer implemented method comprising:
Identifying, by an advisement system,  a security incident associated with a computing environment including a plurality of computing assets;
Identifying, by the advisement system, a security action to be used to mitigate the security incident, wherein implementation of the security action involves interacting with a computing asset of the plurality of computing assets;
Identifying a connector used to interface with the computing asset;
using the connector to translate the security action into an action procedure used to perform the security action at the computing asset; and
initiating implementation of the action procedure at the computing asset.
Claim 1: A method of operating a processing system of an advisement system to implement security actions for computing environment comprising a plurality of computing assets, the method comprising:
     providing security incident information to an administrator associated with the computing environment, wherein the security incident information comprises asset identifiers 
    for assets related to a security incident and enrichment information for the security incident obtained from internal or external sources;
     in response to providing the security incident, identifying a user generated
    security action in a command language for the computing environment;
    identifying one or more internal or external sources of enrichment information related to the security action;
     obtaining software characteristics for the one or more internal or external sources of enrichment information;
    translating the security action in the command language to one or more action procedures based on the software characteristics; and
    initiating implementation of the one or more action procedures in the one or more computing assets.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications are directed to a method of operating a processing system of an advisement system to implement security actions for computing environment comprising a plurality of computing assets; and only differing in that the claims of the '440 patent explicitly recite obtaining software characteristics for the one or more internal or external sources of enrichment information. Thus, the claims of the ‘440 patent are rendered as obvious variants of the instant claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,425,441. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application

U.S. Patent No. 10,425,441
Claim 1:A computer implemented method comprising:
Identifying, by an advisement system,  a security incident associated with a computing environment including a plurality of computing assets;
Identifying, by the advisement system, a security action to be used to mitigate the security incident, wherein implementation of the security action involves interacting with a computing asset of the plurality of computing assets;
Identifying a connector used to interface with the computing asset;
using the connector to translate the security action into an action procedure used to perform the security action at the computing asset; and
initiating implementation of the action procedure at the computing asset.
Claim 1: A method of operating a processing system of an advisement system to implement security actions for a computing environment comprising a plurality of computing assets, the method comprising:
providing security incident information to an administrator associated with the computing environment, wherein the security incident information comprises assets identifiers for assets related to a security incident  and enrichment information for the security incident obtained from internal or external sources;
in response to providing the security incident information, identifying a user generated security action in a command language for the computing environment;
obtaining enrichment information from one or more internal or external sources;
translating the security action in the command language to one or more action procedures based on the enrichment information; and
initiating implementation of the one or more action procedures in the one or more computing assets. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications are directed to a method of operating a processing system of an advisement system to implement security actions for computing environment comprising a plurality of computing assets; and only differing in that the claims of the '441 patent explicitly recite obtaining enrichment information from one or more internal or external sources. Thus, the claims of the ‘441 patent are rendered as obvious variants of the instant claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,476905. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application

U.S. Patent No. 10,476,905
Claim 1:A computer implemented method comprising:
Identifying, by an advisement system,  a security incident associated with a computing environment including a plurality of computing assets;
Identifying, by the advisement system, a security action to be used to mitigate the security incident, wherein implementation of the security action involves interacting with a computing asset of the plurality of computing assets;
Identifying a connector used to interface with the computing asset;
using the connector to translate the security action into an action procedure used to perform the security action at the computing asset; and
initiating implementation of the action procedure at the computing asset.
Claim 1: A method comprising:
Identifying an incident associated with an asset in a computing environment, the computing environment comprising a plurality of assets;
Identifying properties associated with the incident;
obtaining, using the properties, enrichment information associated with the incident from one or more internal or external sources;
Identifying a criticality rating associated with the asset, wherein the critically rating is based on an operation provided by the asset for the computing environment;
determining one or more actions to respond to the incident based at least on the enrichment information and the critically rating; and
initiating implementation of at least one action in the computing environment from the one or more actions.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications are directed to a method of providing or identifying information related to a security incident associated with a computing environment comprising a plurality of computing assets; and only differing in that the claims of the '905 patent explicitly recite Identifying a criticality rating associated with the asset, wherein the critically rating is based on an operation provided by the asset for the computing environment; determining one or more actions to respond to the incident based at least on the enrichment information and the critically rating. Thus the claims of the ‘905 patent are rendered as obvious variants of the instant claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,019,093. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 11,019,093
Claim 1:A computer implemented method comprising:
Identifying, by an advisement system,  a security incident associated with a computing environment including a plurality of computing assets;
Identifying, by the advisement system, a security action to be used to mitigate the security incident, wherein implementation of the security action involves interacting with a computing asset of the plurality of computing assets;
Identifying a connector used to interface with the computing asset;
using the connector to translate the security action into an action procedure used to perform the security action at the computing asset; and
initiating implementation of the action procedure at the computing asset.
Claim 1: A computer-implemented method comprising:
providing, to an administrator, information related to a security incident associated with a computing environment comprising a plurality of computing assets;
causing display of a graphical user interface (GUI) including a visual representation of at least a portion of the computing environment;
receiving, via the GUI, input requesting implementation of a security action related to the security incident , wherein the security action is to be implemented at one or more computing assets of the plurality of computing assets, and wherein the security action is part of a command language of security actions;
translating the security action into one or more action procedures to be implemented at each of the one or more computing asserts of the plurality of computing assets; and
initiating implementation of the one or more action procedures eat each of the one or more computing assets of the plurality of computing assets.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method of  system to implement security actions for computing environment comprising a plurality of computing assets ; and only differing in that the claims of the '093 patent  explicitly recite causing display of a graphical user interface (GUI) including a visual representation of at least a portion of the computing environment and receiving, via the GUI, input requesting implementation of a security action related to the security incident. Thus, the claims of the ‘663 patent are rendered as obvious variants of the instant claims.


Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435